Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
El recurso de epígrafe plantea el delicado asunto del reconocimiento de un menor por un tercero cuando a dicho menor le cobija la presunción de paternidad por estar su madre casada al momento del nacimiento. Disentimos de la opinión mayoritaria por entender que el Sr. José Antonio Negrón Soto no podía reconocer al menor, ya que éste le-galmente era hijo del Sr. Francisco Rivera Ávila.(1)
Antes de comenzar a exponer las razones para nuestro disenso, haremos un recuento del trasfondo fáctico y pro-cesal que dio lugar al recurso ante nos.
HH
La Sra. Eileen Castro Torres y el Sr. Francisco Rivera Avila contrajeron matrimonio el 26 de agosto de 1989. Los señores Castro Rivera convivieron hasta finales de 1989, cuando el señor Rivera Avila se trasladó a Estados Unidos. Al tiempo de su traslado, éste conocía que su entonces es-posa se encontraba embarazada. Luego de que el señor Rivera Ávila se marchara del país, la señora Castro Torres reinició una relación sentimental con el Sr. José Antonio Negrón Soto.
El 15 de marzo de 1990, estando aún vigente su matri-monio con el señor Rivera Ávila, la señora Castro Torres dio a un luz a un niño que fue inscrito en el Registro De-mográfico por el señor Negrón Soto como hijo suyo y de la señora Castro Torres. El menor fue inscrito con el nombre de J.Á. Negrón Castro. Entretanto, el señor Rivera Ávila se encontraba en Estados Unidos e ignoraba el hecho del na-cimiento del menor, ya que en una llamada telefónica que *604hizo a la residencia de su entonces esposa le habían infor-mado que ésta había abortado. Transcurridos dos meses luego del nacimiento del menor, el matrimonio Castro Rivera quedó disuelto mediante sentencia de divorcio dictada en rebeldía el 18 de mayo de 1990 y notificada mediante edicto al señor Rivera Avila el 19 de junio del mismo año.
Así las cosas, el 20 de julio de 1990 la señora Castro Torres presentó una demanda de alimentos contra el señor Negrón Soto, en la cual solicitaba que se impusiera el pago de una pensión alimentaria para el menor. El señor Ne-grón Soto reconvino, impugnando el reconocimiento. Adujo que el menor había nacido vigente el matrimonio entre los señores Castro Rivera y que, de acuerdo con la presunción de paternidad aplicable a los hijos habidos durante el ma-trimonio, el menor era hijo del señor Rivera Avila. El Tribunal de Primera Instancia ordenó que el menor, su madre y el señor Negrón Soto se sometieran a una prueba de his-tocompatibilidad, cuyo resultado excluyó al señor Negrón Soto como padre biológico del menor.
El foro de instancia, mediante Resolución de 11 de sep-tiembre de 1992, determinó que la causa de acción del se-ñor Negrón Soto para impugnar el reconocimiento del me-nor había caducado. Inconforme con tal determinación, el señor Negrón Soto acudió ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) mediante un recurso de certiorari. Dicho foro denegó la expedición del auto solicitado mediante Resolución de 30 de mayo de 1993. Posteriormente, el señor Negrón Soto acudió ante nos para solicitar la revisión del referido dictamen. Este Tribunal, mediante resolución emitida el 27 de agosto de 1993, declaró no ha lugar la petición de certiorari.
Luego de los mencionados trámites interlocutorios, la señora Castro Torres solicitó ante el foro de instancia un aumento de la pensión alimentaria. Pendiente dicha ac-ción, el 19 de octubre de 1999 el señor Rivera Avila pre-sentó una moción de intervención en la reclamación de *605alimentos.(2) Adujo que tuvo conocimiento del nacimiento y de la inscripción del menor, a principios de junio de 1999, al coincidir en una actividad con el señor Negrón Soto. En la referida moción de intervención alegó ser el verdadero padre del menor y solicitó que se ordenara la rectificación del certificado de nacimiento de éste para que quedara ins-crito como hijo suyo.
La señora Castro Torres se opuso a la intervención al aducir que la causa de acción para que el señor Rivera Avila pudiera impugnar el reconocimiento llevado a cabo por el señor Negrón Soto había caducado. La Procuradora Especial de Relaciones de Familia (en adelante Procura-dora) compareció y se opuso a la moción de intervención, alegando la caducidad de la causa de acción del señor Rivera Avila. El foro de instancia ordenó la paralización de los procedimientos referentes a la reclamación de alimen-tos hasta tanto se resolviera la moción de intervención.'
Mediante resolución emitida el 12 de julio de 2001, el tribunal de instancia determinó que el señor Rivera Ávila carecía de legitimación activa para presentar la solicitud de intervención. El foro sentenciador fundamentó su deter-minación en que ni el Código Civil ni la jurisprudencia reconocen legitimación activa “a un marido, o a un padre [para] reclamar paternidad a base de atacar o impugnar una determinación previa de paternidad”. Apéndice I, pág. 49. Señaló, además, que en el supuesto de que el señor Rivera Ávila tuviera legitimación activa para reclamar la paternidad del menor, su acción había caducado. Denegada la intervención, continuaron ante el tribunal de instancia los procedimientos contra el señor Negrón Soto referentes a la reclamación de aumento de pensión alimentaria.
Por su parte, el señor Rivera Ávila, inconforme con la denegatoria de intervención, acudió al Tribunal de Circuito *606vía certiorari. Alegó que tenía un interés genuino en reco-nocer al menor, al ser su padre biológico, y que éste había nacido vigente su matrimonio con la señora Castro Torres, por lo cual invocó la presunción de paternidad establecida en el Art. 113 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 461. Adujo, además, que su causa de acción no había caducado ya que el término de tres meses para impugnar la legitimidad de un hijo, o de seis meses cuando el padre está fuera de Puerto Rico, comenzó a transcurrir desde que advino en conocimiento del reconocimiento voluntario lle-vado a cabo por el tercero, es decir, por el señor Negrón Soto. Art. 117 del Código Civil, 31 L.P.R.A. see. 465. Final-mente, solicitó que el foro apelativo intermedio ordenara la celebración de una vista evidenciaría.
La señora Castro Torres se opuso a la expedición del auto solicitado y alegó que el reconocimiento voluntario del señor Negrón Soto había derrotado la presunción de pater-nidad a favor del señor Rivera Avila y que, derrotada tal presunción, este último carecía de legitimación activa para reclamar la paternidad del menor. Por otro lado, el señor Negrón Soto aceptó la paternidad presunta del señor Rivera Ávila por haber nacido el menor vigente el matrimo-nio Castro Rivera. Finalmente, la Procuradora compareció en un Escrito en Cumplimiento de Orden donde planteó que la causa de acción había caducado y que al señor Rivera Ávila no le asistía la presunción de paternidad en virtud del reconocimiento voluntario efectuado por el señor Negrón Soto.
El 25 de octubre de 2001 el Tribunal de Circuito emitió una sentencia mediante la cual revocó la resolución emi-tida por el foro de instancia. Resolvió que el señor Rivera Ávila tenía legitimación activa para impugnar el reconoci-miento inscrito en el Registro Demográfico de Puerto Rico (en adelante Registro Demográfico) por ser el presunto padre del menor. Además, determinó que la acción no había *607caducado ya que los seis meses establecidos en el Art. 117, supra, comenzaron a transcurrir desde que la parte actora se enteró del nacimiento del menor y de la filiación contra-dictoria que surgía del Registro Demográfico de Puerto Rico.
Inconforme con el referido dictamen, la Procuradora acudió ante nos con el siguiente señalamiento de error:
Erró el honorable Tribunal de Circuito de Apelaciones al de-terminar que no había caducado la causa de acción del inter-ventor para impugnar el reconocimiento realizado por el padre registral, aun cuando ha transcurrido más de diez años desde la fecha de tal reconocimiento. Petición de certiorari, pág. 6.
En síntesis, del anterior trasfondo fáctico y procesal surge que tenemos ante nuestra consideración un recurso que requiere la revisión de una determinación en la cual se permitió la intervención del señor Rivera Ávila para recla-mar la efectividad de la presunción de paternidad que les asiste a los hijos habidos durante el matrimonio, según el Art. 113 del Código Civil, supra. Dicha intervención fue solicitada en una reclamación de alimentos y, de prosperar, tendrá como consecuencia inmediata la impugnación del reconocimiento voluntario llevado a cabo por el señor Ne-grón Soto y la imposición de una pensión alimentaria al señor Rivera Ávila como padre del menor.(3) Aclarado este extremo, pasaremos a examinar las normas aplicables a la presente controversia.
*608HH H-1
A. La filiación
La filiación es un estado jurídico que pretende proyectar la realidad biológica de la procreación y que a su vez genera derechos y obligaciones entre los progenitores y los hijos. A tales efectos el ordenamiento jurídico persigue que tanto la paternidad biológica como la jurídica concuerden, tomando en consideración que en algunas ocasiones el vín-culo filiatorio no surge necesariamente de un hecho biológico. Podría ocurrir que existan padres jurídicos que no sean los progenitores de una criatura. Calo Morales v. Cartagena Calo, 129 D.P.R. 102, 111-112 (1991).
Precisamente para que la verdad jurídica corresponda en lo posible con la verdad biológica es que hemos abando-nado los prejuicios y convencionalismos al interpretar las disposiciones legales que regulan la filiación, de manera que se proteja el derecho de los padres biológicos a que se les reconozca su condición de tales y el derecho de los hijos a ir en la búsqueda de su verdadera filiación. Ramos v. Marrero, 116 D.P.R. 357, 372 (1985). La preeminencia de esta institución jurídica obedece a sus efectos en los hijos respecto al derecho a llevar los apellidos de los padres, a recibir alimentos y a los derechos sucesorios. Art. 118 del Código Civil, 31 L.P.R.A. see. 466.
La procreación es la fuente primaria para establecer el nexo filial, sin embargo, como el hecho biológico en ocasio-nes es de difícil constatación, el ordenamiento se ha encar-gado de establecer los presupuestos tácticos que dan lugar a los efectos jurídicos de la filiación. L. Diez-Picazo y A. Gullón, Sistema de Derecho civil, 7ma ed., Madrid, Ed. Tec-nos, Vol. IV, 1997, pág. 252. Así, actualmente se reconocen tres clases de filiación: la matrimonial, la extramatrimo-nial y la adoptiva. Resultan pertinentes a la controversia ante nos la filiación matrimonial y la extramatrimonial.
En primer lugar, es menester indicar que independien-*609teniente de la forma en que los hijos adquieran la filiación, ésta produce idénticos efectos jurídicos en lo concerniente al estado de hijo. En vista de lo anterior, resulta improce-dente establecer clasificaciones entre hijos legítimos o ile-gítimos, ya que una vez se determina la filiación por cual-quiera de los medios provistos en la legislación, son irrelevantes las circunstancias del nacimiento. Ocasio v. Díaz, 88 D.P.R. 676, 749-750 (1963). Mediante el reconoci-miento de iguales efectos jurídicos a las distintas formas para determinar la filiación se salvaguarda el principio de igualdad consagrado en la Carta de Derechos de la Consti-tución del Estado Libre Asociado de Puerto Rico. Ocasio v. Díaz, supra, págs. 747-748.
Aunque el estado de hijo tiene iguales efectos jurídicos, sí existen distinciones respecto a la forma para adquirir tal condición. Como bien señala el profesor Raúl Serrano Ge-yls, “[l]a persona nacida del matrimonio de sus padres tiene establecido presuntamente su estado de hijo sin ne-cesidad de gestión alguna de reconocimiento por sus padres”. (Énfasis suplido.) R. Serrano Geyls, Derecho de familia de Puerto Rico y legislación comparada, San Juan, Facultad de Derecho de la Universidad Interamericana de Puerto Rico, 2002, Vol. II, pág. 310. La referida presunción surge por virtud del Art. 113 del Código Civil, supra. Éste dispone:
Son hijos legítimos los nacidos después de los ciento ochenta (180) días siguientes al de la celebración del matrimonio y antes de los trescientos (300) días siguientes a su disolución.
Contra esa legitimidad no se admitirá otra prueba que la imposibilidad física del marido para tener acceso con su mujer en los primeros ciento veinte días de los trescientos (300) que hubiesen precedido al nacimiento del hijo.(4)
El Art. 113, supra, “a manera de investidura legal, crea el estado de presunción filial”. Tosado v. Tenorio, 140 *610D.P.R. 859, 863 (1996). Véase Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376, 379 (1982). Esta presunción se ori-ginó hace varios siglos cuando los medios científicos dispo-nibles dificultaban la determinación de la paternidad. En Moreno Álamo v. Moreno Jimenez, supra, pág. 380, dijimos que entre los presupuestos en los que se fundamenta la presunción de paternidad se encuentran la voluntad tácita del marido de estimar suyos los hijos concebidos por su esposa, la fidelidad de la mujer, y la normal cohabitación de los cónyuges.
Para que opere esta presunción será necesaria la concu-rrencia de los siguientes elementos: que se acredite la ma-ternidad; que exista un vínculo matrimonial entre la ma-dre y el hombre a quien se le atribuye la paternidad, y que el nacimiento ocurra dentro de los ciento ochenta días si-guientes a la celebración del matrimonio y antes de los trescientos días de éste haber sido disuelto. G. A. Bossert, Régimen legal de filiación y patria potestad: Ley 23.264, 2da reimp., Buenos Aires, Ed. Astrea, 1987, págs. 39-40. Al menos en términos jurídicos, el matrimonio confiere cer-teza a la paternidad. Almodóvar v. Méndez Román, 125 D.P.R. 218, 236 (1990).
En el caso de autos, la señora Castro Torres contrajo matrimonio con el señor Rivera Avila el 26 de agosto de 1989 y la sentencia de divorcio fue emitida el 18 de mayo de 1990 y notificada mediante edicto el 18 de junio de 1990. El menor J.Á. Negrón Castro nació el 15 de marzo de 1990, es decir, vigente el matrimonio Castro Rivera. De lo anterior se colige claramente que el menor está cobijado por la presunción de paternidad establecida en el Art. 113 del Código Civil, supra. La referida disposición inviste le-galmente al menor con el estado de hijo del señor Rivera Ávila. A la luz de lo anterior, el caso de autos trata sobre la efectividad de la presunción de paternidad cuando existe una filiación contradictoria como consecuencia del recono-cimiento llevado a cabo por un tercero.
*611Como previamente expusimos, la filiación también puede ser extramatrimonial. Esta es aplicable a los hijos que nacen sin filiación presunta y puede obtenerse por dos medios. El primero es mediante el reconocimiento volunta-rio de los padres y el segundo es mediante el reconoci-miento forzoso, que surge como consecuencia de una sen-tencia judicial emitida en una acción de filiación. Serrano Geyls, op. cit, pág. 963. Dado que en el caso de marras el menor fue reconocido por el señor Negrón Soto, examina-remos las disposiciones pertinentes al reconocimiento vo-luntario, que hemos señalado como el medio más impor-tante para establecer la filiación extramatrimonial. Sánchez v. Sánchez, 154 D.P.R. 645 (2001).
“El reconocimiento es un acto jurídico formal, persona-lísimo y voluntario por el que una persona confiesa ser el padre de otra.” I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 2, pág. 282. Además de ser personalísimo y voluntario, se caracteriza por ser un acto: puro, porque no está sujeto a término o condición; irrevocable; formal y solemne, porque tiene que ser escrito, expreso y en acta de nacimiento, testamento u otro documento público, de carácter retroactivo en lo con-cerniente a sus efectos. Diez-Picazo y Gullón, op. cit, pág. 262; Serrano Geyls, op. cit, págs. 990-991. El efecto del reconocimiento es la constitución del estado de hijo.
De por sí no es un acto reconocedor de derechos y obligaciones. Estos no se conceden ni se imponen por la voluntad del padre, que sólo tiene el poder autónomo de dar vida a la declaración de paternidad. Es la ley la que lo considera como causa de determinados efectos jurídicos, atribuyendo a ese status las prerrogativas que define. (Énfasis suprimido.) Ocasio v. Díaz, supra, pág. 701.
De acuerdo con los hechos previamente reseñados, el señor Negrón Soto acudió al Registro Demográfico el 20 de marzo de 1990 y presentó los documentos para que se ins-cribiera al menor J.A. Negrón Castro como hijo suyo. Tal reconocimiento fue llevado a cabo por el señor Negrón Soto *612bajo la creencia de que el menor era su hijo biológico, pues había sostenido una relación sentimental con la madre de éste previo al divorcio de los señores Castro Rivera, luego de que el esposo de la señora Castro Torres se trasladara a los Estados Unidos. En síntesis, mientras el menor osten-taba legalmente el estado de hijo del señor Rivera Avila, en virtud de la presunción de paternidad por razón del matri-monio, fue inscrito como hijo del señor Negrón Soto a través de un reconocimiento voluntario. A continuación examina-remos el procedimiento y los efectos de la inscripción de un reconocimiento en el Registro Demográfico.
B. El Registro Demográfico y los efectos de la inscripción
El Registro Demográfico es una institución que funge como medio de constatación de los hechos relevantes que afectan a las personas. Su finalidad es hacer constar “pú-blicamente la versión oficial sobre la existencia, estado civil y condición” de los sujetos de derechos. E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puer-torriqueño, San Juan, Equity Publishing Company, 1992, T. Ill, Sec. 11.1, pág. 400. La Ley del Registro Demográfico de Puerto Rico, Ley Núm. 24 de 22 de abril de 1931, según enmendada, 24 L.P.R.A. see. 1041 et seq., reglamenta las inscripciones de los nacimientos, defunciones y matrimo-nios que tengan lugar en Puerto Rico.
De acuerdo con la recién citada disposición, el docu-mento de declaración de un nacimiento(5) debe presentarse al Registro Demográfico dentro de los diez días de dicho nacimiento. 24 L.P.R.A. see. 1131. Cuando el nacimiento *613ocurra en un hospital, asilo, penitenciaría o cualquier otra institución, el administrador de dicha institución está obli-gado a realizar la declaración del nacimiento. Por otro lado, si el nacimiento ocurre fuera de una institución, po-drán hacer la declaración el médico, el padre, madre o el pariente más cercano, siempre que sea mayor de edad. 24 L.P.R.A. see. 1132. Ni la legislación ni el Reglamento del Registro Demográfico Núm. 0316, de 19 de septiembre de 1957 (en adelante Reglamento), prohíbe que un tercero lleve a cabo la declaración de un nacimiento en el Registro Demográfico.
Para complementar las anteriores disposiciones, el Re-glamento dispone, en lo pertinente, que para llevar a cabo una inscripción:
(1) Los documentos en que consten los actos de emancipación, reconocimiento, legitimación, adopción y en general cualquier acto jurídico que afecte el estado civil o la condición social de la persona inscrita, serán entregados o remitidos por los intere-sados al Jefe del Negociado de Estadística Demográfica del Departamento de [Salud] de Puerto Rico, encargado del Regis-tro General Demográfico de Puerto Rico, quien expedirá recibo de dicho documento o documentos a su presentación; y luego de estudiados convenientemente procederá a archivarlos defi-nitivamente y a poner en ellos, así como en los certificados a que se refieran, las correspondientes notas de mutua referen-cia, instruyendo al registrador local correspondiente que haga idéntica anotación al margen del duplicado del certificado en cuestión que queda en su poder como récord local. (Énfasis suplido.) Reglamento, supra, Art. 3, Sec. 1, pág. 4.
De lo anterior surge que el procedimiento de inscripción en el Registro Demográfico de Puerto Rico es sencillo, que no exige calificación alguna de los funcionarios del Regis-tro Demográfico, sino que se lleva a cabo esencialmente con la entrega de los documentos y datos pertinentes al acto cuya anotación se pretende. Surge, además, que cual-quier persona puede presentar dichos documentos al Re-gistro Demográfico, puesto que ni la ley ni su Reglamento prohíben que un tercero realice la gestión. Así, los padres *614pueden delegar en algún amigo la presentación al Registro Demográfico del Formulario RD-78 para que se proceda a la inscripción del nacimiento de su hijo o hija. Por otro lado, de un examen de las normas referentes al Registro Demográfico notamos que no se requiere que sus funciona-rios hagan una calificación en términos jurídicos de los efectos que emanan de los documentos que ante ellos se presentan. Éstos meramente deben cotejar los documentos para verificar si se han provisto todos los datos necesarios para proceder a la inscripción solicitada. Además, deben asegurarse que en el formulario se hagan constar datos, tales como el lugar y la fecha del nacimiento, el sexo de la criatura, los nombres y apellidos de los padres y su residencia.
Los funcionarios del Registro Demográfico son legos y sus puestos no requieren de éstos requisitos de especialización. Ni la ley ni el Reglamento disponen para la calificación de los documentos presentados para inscripción. Vázquez Bote, op. cit, Sec. 11.3, pág. 404. Se-gún lo anterior, este Foro ha resuelto que “[l]as inscripcio-nes del Registro Demográfico no constituyen de por sí una declaración incontrovertible de un hecho”. Meléndez v. García, 158 D.P.R. 77 (2002); Tosado v. Tenorio, supra, págs. 865-866.
En Puerto Rico la inscripción en el Registro Demográ-fico tiene el efecto de establecer prima facie la existencia o inexistencia de un hecho que tiene repercusiones en el es-tado civil de las personas. 24 L.P.R.A. see. 1237. No obs-tante, la inscripción de un hecho o la ausencia de tal ins-cripción no determina su existencia. En Puerto Rico el Registro Demográfico no es de carácter constitutivo de de-rechos, como lo es, por ejemplo, el de España bajo ciertas circunstancias. Sobre el particular, indica el profesor Diez-Picazo, en referencia a la inscripción en el Registro Civil español:
Las inscripciones, como principio general, son declarativas *615respecto del estado civil. No hacen más que publicar o declarar su existencia o modificación, que se opera al margen del Registro. Cuando la inscripción es requisito necesario para la adquisición de ese estado civil, en supuestos excepcionales, po-see carácter constitutivo. Así ocurre en el Código civil con la adquisición de la nacionalidad española por opción, carta de naturaleza o residencia (art. 23 C.c.); la recuperación de esa misma nacionalidad (art. 26 C.c.); y las declaraciones sobre vecindad civil (arts. 14 y 15 C.c.). Son también constitutivas las autorizaciones de cambios de nombres o apellidos (art. 218 R.R.C.). Diez-Picazo y Gullón, op. cit, Vol. I, pág. 318.
De la cita anterior surgen las diferencias entre los asientos que son inscribibles en el Registro Civil español y el Registro Demográfico nuestro, razón por la cual en Es-paña algunas inscripciones tienen carácter constitutivo por vía de excepción. Sin embargo, de acuerdo con nuestra Ley del Registro Demográfico de Puerto Rico, las inscripciones tienen un valor probatorio y sirven para un propósito informativo.
En Derecho puertorriqueño, desde la aprobación de la Ley de Registro Demográfico vigente, parece ser mucho más acepta-ble la doctrina que no reconoce a las actas del Registro valor especial alguno. Es verdad que el art. 250 del Código Civil establece “que las actas del registro serán prueba del estado civil”; pero no es menos cierto que la vigencia de dicho pre-cepto puede considerarse impedida de realizarse por virtud de la vigente Ley del Registro Demográfico. Consciente el legisla-dor, al parecer, de las deficiencias instauradas por la Ley vi-gente, desconoce él mismo un serio valor al contenido de los asientos regístrales, que sólo son prueba prima facie (art. 38, párrafo primero, de la Ley); razón por la cual la prueba que surja del contenido de los asientos regístrales puede ser con-tradicha por otra prueba que llev[e] al ánimo del juzgador la convicción de que la circunstancia que se trata de acreditar es otra y no la que allí se consigna. (Énfasis en el original.) Váz-quez Bote, op. cit., Sec. 11.6, pág. 411.
Este Tribunal implícitamente ha negado el carácter constitutivo de una inscripción en el Registro Demográfico. En Meléndez v. García, supra, tuvimos que determinar si el incumplimiento con el requisito de inscripción de un cer-*616tificado de matrimonio en el Registro Demográfico invali-daba la unión celebrada entre los contrayentes. Allí resol-vimos que el hecho de que
... no se cumpliera con el deber ministerial de llevar los docu-mentos al Registro Demográfico para la inscripción de dicho matrimonio, no t[uvo] el efecto de invalidar el matrimonio que [había sido] previamente celebrado. Meléndez v. García, supra, pág. 89.
Señalamos, además, que
[a]unque el certificado de matrimonio expedido por el Registro Demográfico tiene un gran valor probatorio siendo prueba prima facie de la existencia de un matrimonio, una certifica-ción negativa de casamiento expedida por el Registro Demo-gráfico no prueba, por sí sola, su inexistencia. (Escolio omitido.) Meléndez v.García, supra, pág. 88.
Del anterior curso decisorio surge que la inscripción en el Registro Demográfico no es constitutiva de derechos, por ende una persona puede ostentar determinado estado civil sin que sea necesario que conste inscrito para que su exis-tencia sea reconocida por el Derecho.
Con este marco doctrinal sobre las formas de adquirir el vínculo filiatorio en nuestro ordenamiento y los efectos de la inscripción en el Registro Demográfico, debemos resolver el efecto que tiene el reconocimiento voluntario de un menor por un tercero cuando dicho menor está cobijado por una presunción de paternidad al nacer mientras está vi-gente un matrimonio.
C. Dicotomía entre el reconocimiento voluntario y la pre-sunción de paternidad
Como previamente indicamos, la presunción de paterni-dad opera como una investidura legal por razón del naci-miento mientras está vigente la unión matrimonial. El or-denamiento jurídico presume entonces que el hijo habido durante el matrimonio es hijo del esposo de la madre. A *617contrario sensu, el reconocimiento voluntario no opera au-tomáticamente, sino que es necesario un acto afirmativo, por escrito, expreso, mediante acta de nacimiento, testa-mento u otro documento público, de la persona que cree ser el padre biológico del menor.
Ahora bien, puede ocurrir que el hijo de una mujer ca-sada sea reconocido por otro hombre, y de esta forma se plantee un conflicto entre la presunción de paternidad del marido y el vínculo filial con el tercero que surge de la inscripción. Dentro del amplio espectro de posibilidades, esto podría ocurrir, entre otras circunstancias, por existir una relación adulterina entre la madre y el tercero, por la inseminación artificial de la madre sin el conocimiento de su marido o porque un tercero lleve a cabo una inscripción errónea de mala fe.
Existen distintas vertientes doctrinales sobre este con-flicto para establecer la filiación del hijo. Mientras un sector aduce que el Registro Demográfico tiene carácter cons-titutivo, otro sector le adjudica un efecto declarativo. Los postulados expuestos por cada sector se fundamentan en las disposiciones legislativas que rigen en los distintos países. Examinemos las distintas vertientes sobre este particular.
El profesor Sierra Gil de la Cuesta, al comentar sobre la actuación de la Dirección General del Registro Civil y del Notariado español, comenta que una vez se acredita el ma-trimonio de la madre, entra en vigor la presunción de pa-ternidad del marido cuya eficacia se reconocerá mientras no se presente prueba en contrario.
[L]a filiación matrimonial en las condiciones del art. 116 del Código [Art. 113 del Código Civil de Puerto Rico] es una con-secuencia que se deriva automáticamente de la Ley, y que debe inscribirse, mientras no quede acreditada otra filiación contra-dictoria .... (Énfasis suplido.) Sierra Gil de la Cuesta, op. cit., pág. 270.
Igual solución provee el profesor Bossert al aplicar la *618legislación de Argentina sobre esta materia. De acuerdo con el distinguido jurista:
La atribución de la paternidad al marido de la madre, no de-pende de la voluntad de las partes; ocurre por imperio legal, cuando se ha establecido el vínculo de hijo con la mujer ca-sada; no es un acto ni una consecuencia que pertenezca al po-der dispositivo de los sujetos ....
... [iV]o obstante el reconocimiento hecho por un tercero, po-drá el marido solicitar que se deje sin efecto la mención del padre que se atribuyó al inscripto en el acta de nacimiento, prevaliéndose simplemente en la presunción [de paternidad^ .... (Énfasis suplido.) Bossert, op. cit., págs. 40-42.
Según el citado tratadista, cuando confluyen la presun-ción de paternidad y la inscripción de un reconocimiento voluntario, el título de inscripción es un obstáculo formal que no altera el vínculo legal establecido por la presunción.
Por otro lado, en Puerto Rico el profesor Raúl Serrano Geyls explica lo siguiente sobre este conflicto para deter-minar la filiación de un menor:
En los casos de inscripción de los hijos matrimoniales pue-den darse las siguientes alternativas: inscripción por ambos cónyuges; o sólo por la mujer casada en la que indica el nom-bre del marido; o por la mujer casada sin informar el nombre del marido; o por la madre que se hace pasar como mujer sol-tera y un tercero reconociente; o sólo por el tercero sin men-cionar el nombre de la madre ni el de su marido. Es obvio que las últimas cuatro alternativas constituyen un ataque a la presunción de la paternidad del marido pero no deberían acep-tarse como prueba concluyente porque la presunción se ori-gina en la ley. El estado civil de hijo de matrimonio depende del nacimiento dentro de los plazos establecidos por la ley y no de la inscripción registrad.
Estimo que en P.R. el reconocimiento no debe aceptarse si el hijo tiene un estado civil determinado por la ley o la inscrip-ción registrál hasta que ese estado se impugne exitosamente en los tribunales. (Énfasis suplido.) Serrano Geyls, op. cit., págs. 921-922, 998.
Otro sector de la doctrina aduce que aunque el menor *619nazca mientras esté vigente el vínculo matrimonial, si es reconocido por un tercero, prevalece tal reconocimiento. A tales efectos, este sector niega eficacia jurídica a la presun-ción de paternidad porque ésta queda derrotada con el re-conocimiento y la correspondiente inscripción. A esta posi-ción se adscribió la mayoría de este Tribunal al resolver que en la presente controversia la presunción
... perdió todo efecto jurídico, o nunca adquirió tal efectivi-dad, en vista de que el menor no fue inscrito como hijo de Rivera Ávila y Negrón Soto lo reconoció como hijo suyo al ins-cribirlo como tal en el Registro Demográfico de Puerto Rico. [Ello es así debido a que la presunción de paternidad no ad-quiere efectividad jurídica mientras no se concrete en una ins-cripción registral.]
En apoyo a la conclusión de la mayoría, los tratadistas C. A.R. Lagomarsino y M.U. Salerno, Enciclopedia de de-recho de familia, Buenos Aires, Ed. Universidad, 1992, T. II, pág. 367, al comentar la legislación argentina, señalan que
... hay que privilegiar la inscripción registral si la presun-ción de paternidad no ha sido trasladada a ese plano, cuando cualquier interesado podía haberlo hecho.
AL respecto, debe señalarse que nada impide que una mujer reconozca un hijo sin poner de manifiesto su estado civil y tampoco hay obstáculo en que un hombre reconozca como pro-pio a un hijo que no tenga todavía paternidad acreditada en el Registro Civil.
Por lo tanto, para que la presunción de paternidad adquiera efectividad jurídica es necesario que se haya concretado en una inscripción registral.
En tanto ello no ocurra, carece de efectos frente a terceros.
Respalda esta postura el art. 263 del Cód. Civil, tanto en su redacción original, como en la que surge luego de la ley 2393 cuando dice que la filiación legítima se probará por la inscrip-ción del nacimiento en el Registro Civil donde exista y, a falta de éste, por la inscripción en el registro parroquial y por la inscripción del matrimonio en el Registro Civil desde la vigen-cia de esta ley y en los parroquiales antes de ella.
De una lectura de la cita anterior puede notarse que no *620existe en nuestro Derecho positivo disposición alguna se-mejante al Art. 263 del Código Civil de la República Argentina, que establezca que la presunción de paternidad se probará mediante la inscripción en el Registro Demográfico. Por el contrario, reiteradamente nuestra ju-risprudencia ha reconocido que la presunción de paterni-dad opera por virtud de ley y no hemos requerido la ins-cripción para que ésta advenga eficaz. Sánchez v. Sánchez, supra; Calo Morales v. Cartagena Calo, supra, pág. 117; Almodóvar v. Méndez Román, supra, pág. 248; Ramos v. Marrero, 116 D.P.R. 357 (1985); Moreno Álamo v. Moreno Jiménez, supra, pág. 379.
Conviene indicar, por otro lado, que aunque no encon-tramos en nuestra jurisprudencia una situación de hechos similar a la presente, sí nos hemos pronunciado anterior-mente sobre la posibilidad de que un hijo cubierto por la presunción de paternidad sea reconocido por un tercero. En Ocasio v. Díaz, supra, pág. 733 esc. 10, en referencia a la facultad de un padre biológico para reconocer a su hijo frente a la presunción de paternidad establecida en el Art. 113 del Código Civil, supra, señalamos a manera de dictum que “[c]omo padre de ese hijo debería prevalecer el que de ellos primeramente lo inscribió en el Registro Demográfico”. Sin embargo, esta solución simplista de la carrera al Registro fue criticada en Ramos v. Marrero, supra, pág. 369, donde refiriéndonos al dictum de Ocasio v. Díaz, supra, dijimos:
Algunas de las expresiones nuestras en ese dictum han sido criticadas desfavorablemente. Véanse: A. Calderón, La Filia-ción en Puerto Rico, 2da ed., San Juan, Ed. Col. Abogados, 1978, pág. 152 y ss.; y A. Blanco, Sobre Reforma del Código Civil, 43 Rev. Jur. U.RR. 103, 127-132 (1974). Consideran es-tos autores que la paternidad no puede depender en estos ca-sos de quién inscriba primero. Calderón señala que la teoría descansa en la premisa de que si un hombre desea reconocer al hijo de una mujer casada, es porque indudablemente es su hijo biológico, y que ello no es necesariamente así. No obs-tante, ambos autores coinciden en que el procedimiento a se-*621guir debe ser que el padre biológico impugne primero la pre-sunción de paternidad que la ley le otorga al marido.
Cónsono con estos pronunciamientos, en la citada deci-sión reconocimos legitimación activa a un alegado padre biológico para impugnar la presunción de paternidad del marido. La prueba de impugnación puede consistir de cual-quier medio idóneo y concluyente que demuestre la impo-sibilidad de la paternidad del marido. Moreno Álamo v. Moreno Jiménez, supra, pág. 387.
Nuestras decisiones previas nos llevan a la conclusión de que este Tribunal reiteradamente ha reconocido la pre-sunción de paternidad de los hijos que nacen de un vínculo matrimonial como una que opera por virtud de la ley, inde-pendientemente de la voluntad de los sujetos. Apliquemos las normas expuestas a los hechos del presente recurso.
hH HH hH
El menor J.Á. Negrón Castro nació mientras su madre se encontraba legalmente casada con el señor Rivera Ávila. Por investidura legal, dicho menor es hijo del entonces es-poso de su madre, el señor Rivera Ávila. Es menester re-cordar que nuestra jurisprudencia reiteradamente ha reco-nocido la eficacia automática de la presunción de paternidad. A tales efectos es que se ha hecho necesario reconocerles legitimación a los padres biológicos y a los hi-jos para buscar su verdadera filiación y, además, se les ha reconocido a los padres legítimos la capacidad para impug-nar la presunción de paternidad.
No obstante ser el menor hijo del señor Rivera Ávila por virtud de ley, fue reconocido voluntariamente por el señor Negrón Soto, quien lo inscribió en el Registro Demográfico como su hijo.(6) ¿Prevalece dicho procedimiento de inscrip-*622ción ante un estado filiatorio que opera por mandato legal? Respondemos en la negativa.
Como previamente expusimos, el Registro Demográfico en Puerto Rico sirve a un propósito informativo y de cons-tatación de algunos actos que afectan el estado civil de las personas, tales como el nacimiento, la muerte y el matrimonio. No se le reconoce al Registro Demográfico un efecto constitutivo en vista de que sus constancias no ne-cesariamente reflejan la realidad que debe ser protegida por el Derecho.
Por otro lado, del procedimiento de inscripción estable-cido en el Reglamento surge que se trata prácticamente de una mera entrega por cualquier persona de documentos y datos a los funcionarios del Registro Demográfico, luego de la cual no se exige calificación. Reconocerle efecto constitu-tivo a la inscripción de un nacimiento hecha por un tercero cuando el hijo nace durante la vigencia de un matrimonio, como hizo la mayoría de este Tribunal, equivale a la incor-poración de un mecanismo administrativo ex parte para impugnar la paternidad, despojar a un menor de su legiti-midad e imputarle a la madre una relación adulterina. No puede adjudicarse a un procedimiento tan sencillo y desre-glamentado, que es llevado a cabo por funcionarios a los que no se les exige preparación especializada, tan impor-tantes consecuencias jurídicas. Adoptar esta posición ten-dría el efecto de socavar la filiación presunta a la que por ley tienen derecho los hijos habidos en el matrimonio.
Conviene recordar las palabras del Juez Asociado Señor Belaval en su opinión disidente de Ex parte Otero, 77 D.P.R. 754, 763 (1954), citada con aprobación en Vélez Román v. Rodríguez Franqui, 82 D.P.R. 762, 774-776 (1961):
Desde el momento que el contenido del documento, sólo cons-tituye evidencia prima facie del hecho del nacimiento y del estado civil del inscrito, es indudable que en virtud de la ins-cripción de un nacimiento no se declara ningún hecho filiato-rio que sea irrevocable o valedero contra el interés público o contra el interés de terceras personas, y no tenemos por qué *623abrigar el temor que cualquiera inscripción, o cualquiera rec-tificación, corrección, adición o enmienda de una inscripción anterior en el Registro Demográfico, equivalga a una senten-cia declaratoria de filiación.(7)
En el presente recurso el menor debió haber sido ins-crito con el apellido de su presunto padre, el señor Rivera Ávila.(8) A la luz de lo anterior, estimamos que erró el Tribunal de Circuito al determinar que el señor Rivera Ávila tenía legitimación activa para impugnar el reconocimiento ya que lo procedente era que el señor Rivera Ávila solici-tara la rectificación del certificado de nacimiento de su hijo.(9) Ante estas circunstancias, no podía aplicarse al se-ñor Rivera Ávila el término de caducidad establecido para instar una acción de impugnación de reconocimiento, ya que para todos los efectos jurídicos el menor siempre se ha presumido hijo suyo.
*624Ahora bien, el Art. 31 de la Ley del Registro Demográ-fico, 24 L.RR.A. see. 1231, dispone que no podrá hacerse rectificación, adición o enmienda alguna que altere sustan-cialmente un certificado ya registrado, salvo cuando exista orden del tribunal al respecto. Para obtener dicha orden el interesado deberá presentar una solicitud ante el tribunal, juramentada y acompañada de la prueba documental en la cual se fundamenta la solicitud. Por su parte, el Art. 17 del Reglamento, supra, pág. 7, dispone que después de efec-tuada una inscripción, no podrán hacerse cambios, borra-duras o alteraciones sin el debido proceso de ley. Lo anterior significa que deben incluirse en el asunto todas las partes que podrían quedar afectadas con la rectificación. Meléndez v. García, supra.
En virtud de lo antes expuesto, y a la luz de los hechos no controvertidos sobre el nacimiento del menor el 15 de marzo de 1990, mientras estaba vigente el matrimonio Castro Rivera, el susodicho adquirió automáticamente el estado de hijo del Sr. Francisco Rivera Avila como conse-cuencia de la presunción de paternidad que opera por vir-tud de ley. Por esta razón revocaríamos la decisión emitida por el Tribunal de Circuito y ordenaríamos al Registro De-mográfico que rectificara el certificado de nacimiento del menor para que éste quedara inscrito a nombre de su pre-sunto padre. Luego devolveríamos el caso al foro de instan-cia para que continuara la acción de alimentos en confor-midad con lo aquí resuelto.

 Estamos conformes con el acápite I de la opinión mayoritaria.


 Previo a la presentación de dicha moción, el señor Rivera Ávila se sometió a una prueba de histocompatibilidad que arrojó una probabilidad de paternidad pre-sunta de 95%.


 El foro de instancia permitió la acumulación de una acción de filiación con una reclamación de alimentos. Tal acumulación puede llevarse a cabo, de acuerdo con la Regla 14.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que permite que en una acción civil puedan acumularse todas las acciones que una parte tenga contra la parte adversa.
En el caso de autos, podía acumularse la reclamación de alimentos con la acción para reclamar la efectividad de la presunción de paternidad a favor del señor Rivera Ávila en vista de que en caso de determinarse que éste es el padre del menor, le corresponderá pagar la pensión alimentaria solicitada.


 Por otro lado, conforme el Art. 114 del Código Civil, 31 L.P.R.A. see. 462, “[igualmente es legítimo el hijo nacido dentro de los ciento ochenta (180) días si-guientes a la celebración del matrimonio, si el marido no impugnare su legitimidad”.


 La declaración de un nacimiento se lleva a cabo en el Formulario RD-78 del Registro Demográfico. En primer lugar, la persona que atendió el parto debe indicar su nombre, dirección y debe firmar el documento. Posteriormente, el formulario se lleva al Registro, donde un funcionario transcribe los datos provistos por el informante. Entre los datos requeridos se encuentran: los nombres y lugar de naci-miento de los padres; nombre del niño; la hora, lugar y fecha de nacimiento; fecha de registro; el nombre, dirección, firma y relación entre el informante y el niño que será inscrito. Cabe destacar que el informante es quien firma tal documento, ya que el formulario no requiere la firma de los padres.


 Resulta necesario indicar que los funcionarios del Registro Demográfico no deberían proceder a llevar a cabo una inscripción si de los documentos que ya cons-tan en el Registro surge que la inscripción solicitada sería contradictoria a los datos previamente inscritos.


 Si nos dejamos guiar por la norma acogida por la mayoría, ¿cómo procedere-mos cuando nos encontremos ante un reconocimiento hecho por un tercero, de mala fe, que alegue ser padre de un niño nacido de un matrimonio? ¿Reconoceremos el carácter constitutivo de tal inscripción? ¿Se convertiría la mujer casada automática-mente en adúltera a la luz del carácter constitutivo de la inscripción?
Por otro lado, la solución a la que llega la mayoría no toma en consideración que cabe la posibilidad de que un tercero inscriba como suyo al hijo de un matrimonio. En tal caso, la pareja podría enterarse de que su hijo biológico está inscrito como hijo de un tercero años después cuando sobcite una copia del certificado de nacimiento del hijo. ¿Reconoceremos efectos constitutivos a dicha inscripción? Las decisiones de esta Curia merecen un razonamiento más profundo. No podemos avalar que la filiación de un niño esté supeditada a la carrera contra el tiempo para llegar primero a ins-cribir el nacimiento en el Registro Demográfico.
Más aún, la decisión emitida por la mayoría del Tribunal constituye la legiti-mación de un daño moral al afectarse la reputación de muchas mujeres, y el bienes-tar emocional de los esposos, hijos, hijas y familias con el reconocimiento de efectos constitutivos a la inscripción en el Registro Demográfico. Se pretende legitimar el daño que un tercero haga mediante la inscripción cuando por virtud de ley el hijo habido en el matrimonio goza de una filiación presunta.


 Si al tiempo del nacimiento el señor Negrón Soto tenía la creencia de que el menor era su hijo biológico, debió instar una acción de impugnación de legitimidad dentro del término de caducidad de tres meses luego de la inscripción del nacimiento, si se encontraba en Puerto Rico, o dentro de los seis meses del nacimiento, si se hallaba fuera de Puerto Rico. Art. 117 del Código Civil, 31 L.P.R.A. sec. 465.


 Es menester recordar que aunque en nuestro ordenamiento el Derecho es rogado, ello no nos impide conceder el remedio procedente en la situación particular que se encuentre ante la consideración del foro judicial. Los tribunales siempre con-cederán lo que proceda en derecho, que puede o no coincidir con lo que se solicita.